OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Chartwell Small Cap Value Fund Proxy Voting Record for the Period 7/1/12 - 6/30/13 Company Name Ticker CUSIP Meeting Date Proponent Proposal Vote Instruction VAM_YN Haemonetics Corporation HAE 27-Jul-12 Management Approve Increase in Size of Board For No Haemonetics Corporation HAE 27-Jul-12 Management Elect Directors Paul Black For No Haemonetics Corporation HAE 27-Jul-12 Management Elect Directors Ronald Gelbman For No Haemonetics Corporation HAE 27-Jul-12 Management Elect Directors Richard Meelia For No Haemonetics Corporation HAE 27-Jul-12 Management Elect Directors Ellen Zane For No Haemonetics Corporation HAE 27-Jul-12 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Haemonetics Corporation HAE 27-Jul-12 Management Ratify Auditors For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director Thomas N. Amonett For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director Stephen J. Cannon For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director William E. Chiles For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director Michael A. Flick For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director Lori A. Gobillot For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director Ian A. Godden For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director Stephen A. King For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director Thomas C. Knudson For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director Mathew Masters For No Bristow Group Inc. BRS 01-Aug-12 Management Elect Director Bruce H. Stover For No Bristow Group Inc. BRS 01-Aug-12 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Bristow Group Inc. BRS 01-Aug-12 Management Ratify Auditors For No Interline Brands, Inc. IBI 29-Aug-12 Management Approve Merger Agreement For No Interline Brands, Inc. IBI 29-Aug-12 Management Advisory Vote on Golden Parachutes Against Yes Interline Brands, Inc. IBI 29-Aug-12 Management Adjourn Meeting For No Casey's General Stores, Inc. CASY 14-Sep-12 Management Elect Director Kenneth H. Haynie Withhold Yes Casey's General Stores, Inc. CASY 14-Sep-12 Management Elect Director William C. Kimball Withhold Yes Casey's General Stores, Inc. CASY 14-Sep-12 Management Elect Director Richard A. Wilkey Withhold Yes Casey's General Stores, Inc. CASY 14-Sep-12 Management Ratify Auditors For No Casey's General Stores, Inc. CASY 14-Sep-12 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Meredith Corporation MDP 07-Nov-12 Management Elect Director James R. Craigie For No Meredith Corporation MDP 07-Nov-12 Management Elect Director Frederick B. Henry Withhold Yes Meredith Corporation MDP 07-Nov-12 Management Elect Director Joel W. Johnson For No Meredith Corporation MDP 07-Nov-12 Management Elect Director Donald C. Berg For No Meredith Corporation MDP 07-Nov-12 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Meredith Corporation MDP 07-Nov-12 Management Amend Qualified Employee Stock Purchase Plan For No Meredith Corporation MDP 07-Nov-12 Management Ratify Auditors For No G&K Services, Inc. GKSR 08-Nov-12 Management Elect Director Douglas A. Milroy For No G&K Services, Inc. GKSR 08-Nov-12 Management Elect Director Jeffrey L. Wright For No G&K Services, Inc. GKSR 08-Nov-12 Management Elect Director Alice M. Richter For No G&K Services, Inc. GKSR 08-Nov-12 Management Ratify Auditors For No G&K Services, Inc. GKSR 08-Nov-12 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Fabrinet FN 20-Dec-12 Management Elect Director David T. Mitchell For No Fabrinet FN 20-Dec-12 Management Elect Director William J. Perry For No Fabrinet FN 20-Dec-12 Management Amend Omnibus Stock Plan For No Fabrinet FN 20-Dec-12 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Fabrinet FN 20-Dec-12 Management Ratify PricewaterhouseCoopers ABAS Ltd. as Auditors For No Plexus Corp. PLXS 13-Feb-13 Management Elect Director Ralf R. Boer For No Plexus Corp. PLXS 13-Feb-13 Management Elect Director Stephen P. Cortinovis For No Plexus Corp. PLXS 13-Feb-13 Management Elect Director David J. Drury For No Plexus Corp. PLXS 13-Feb-13 Management Elect Director Dean A. Foate For No Plexus Corp. PLXS 13-Feb-13 Management Elect Director Rainer Jueckstock For No Plexus Corp. PLXS 13-Feb-13 Management Elect Director Peter Kelly For No Plexus Corp. PLXS 13-Feb-13 Management Elect Director Phil R. Martens For No Plexus Corp. PLXS 13-Feb-13 Management Elect Director Michael V. Schrock For No Plexus Corp. PLXS 13-Feb-13 Management Elect Director Mary A. Winston For No Plexus Corp. PLXS 13-Feb-13 Management Ratify Auditors For No Plexus Corp. PLXS 13-Feb-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Sanderson Farms, Inc. SAFM 14-Feb-13 Management Elect Director Fred Banks, Jr. For No Sanderson Farms, Inc. SAFM 14-Feb-13 Management Elect Director Toni D. Cooley For No Sanderson Farms, Inc. SAFM 14-Feb-13 Management Elect Director Robert C. Khayat For No Sanderson Farms, Inc. SAFM 14-Feb-13 Management Elect Director Dianne Mooney For No Sanderson Farms, Inc. SAFM 14-Feb-13 Management Elect Director Gail Jones Pittman For No Sanderson Farms, Inc. SAFM 14-Feb-13 Management Ratify Auditors For No Jack in the Box Inc. JACK 15-Feb-13 Management Elect Director David L. Goebel For No Jack in the Box Inc. JACK 15-Feb-13 Management Elect Director Madeleine A. Kleiner For No Jack in the Box Inc. JACK 15-Feb-13 Management Elect Director Linda A. Lang For No Jack in the Box Inc. JACK 15-Feb-13 Management Elect Director Michael W. Murphy For No Jack in the Box Inc. JACK 15-Feb-13 Management Elect Director James M. Myers For No Jack in the Box Inc. JACK 15-Feb-13 Management Elect Director David M. Tehle For No Jack in the Box Inc. JACK 15-Feb-13 Management Elect Director Winifred M. Webb For No Jack in the Box Inc. JACK 15-Feb-13 Management Elect Director John T. Wyatt For No Jack in the Box Inc. JACK 15-Feb-13 Management Ratify Auditors For No Jack in the Box Inc. JACK 15-Feb-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Matthews International Corporation MATW 21-Feb-13 Management Elect Director Alvaro Garcia-Tunon For No Matthews International Corporation MATW 21-Feb-13 Management Elect Director John P. O'Leary, Jr. For No Matthews International Corporation MATW 21-Feb-13 Management Elect Director Jerry R. Whitaker For No Matthews International Corporation MATW 21-Feb-13 Management Approve Omnibus Stock Plan For No Matthews International Corporation MATW 21-Feb-13 Management Ratify Auditors For No Matthews International Corporation MATW 21-Feb-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No The Toro Company TTC 12-Mar-13 Management Elect Director Robert C. Buhrmaster For No The Toro Company TTC 12-Mar-13 Management Elect Director James C. O'Rourke For No The Toro Company TTC 12-Mar-13 Management Elect Director Christopher A. Twomey For No The Toro Company TTC 12-Mar-13 Management Increase Authorized Common Stock For No The Toro Company TTC 12-Mar-13 Management Ratify Auditors For No The Toro Company TTC 12-Mar-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Tower Group International Ltd. TWGP 12-Mar-13 Management Approve Merger Agreement For No Tower Group International Ltd. TWGP 12-Mar-13 Management Advisory Vote on Golden Parachutes Against Yes Tower Group International Ltd. TWGP 12-Mar-13 Management Adjourn Meeting For No PacWest Bancorp PACW 20-Mar-13 Management Approve Merger Agreement For No PacWest Bancorp PACW 20-Mar-13 Management Adjourn Meeting For No CLARCOR Inc. CLC 26-Mar-13 Management Elect Director Robert J. Burgstahler For No CLARCOR Inc. CLC 26-Mar-13 Management Elect Director Paul Donovan For No CLARCOR Inc. CLC 26-Mar-13 Management Elect Director Christopher L. Conway For No CLARCOR Inc. CLC 26-Mar-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No CLARCOR Inc. CLC 26-Mar-13 Management Ratify Auditors For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director George Gleason For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Jean Arehart For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Nicholas Brown For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Richard Cisne For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Robert East For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Linda Gleason For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Peter Kenny For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Henry Mariani For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Robert Proost For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director R.L. Qualls For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director John Reynolds For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Dan Thomas For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Elect Director Sherece West-Scantlebury For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Amend Restricted Stock Plan For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Amend Non-Employee Director Stock Option Plan For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Ratify Auditors For No Bank of the Ozarks, Inc. OZRK 15-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Raymond P. Davis For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Peggy Y. Fowler For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Stephen M. Gambee For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director James S. Greene For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director William A. Lansing Against Yes Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Luis F. Machuca For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Laureen E. Seeger For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Dudley R. Slater For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Susan F. Stevens For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Hilliard C. Terry, III For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Bryan L. Timm For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Elect Director Frank R. J. Whittaker For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Ratify Auditors For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Umpqua Holdings Corporation UMPQ 16-Apr-13 Management Approve Omnibus Stock Plan For No Black Hills Corporation BKH 23-Apr-13 Management Elect Director Jack W. Eugster For No Black Hills Corporation BKH 23-Apr-13 Management Elect Director Gary L. Pechota For No Black Hills Corporation BKH 23-Apr-13 Management Elect Director Thomas J. Zeller For No Black Hills Corporation BKH 23-Apr-13 Management Ratify Auditors For No Black Hills Corporation BKH 23-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No EarthLink, Inc. ELNK 23-Apr-13 Management Elect Director Susan D. Bowick For No EarthLink, Inc. ELNK 23-Apr-13 Management Elect Director Marce Fuller For No EarthLink, Inc. ELNK 23-Apr-13 Management Elect Director Rolla P. Huff For No EarthLink, Inc. ELNK 23-Apr-13 Management Elect Director David A. Koretz For No EarthLink, Inc. ELNK 23-Apr-13 Management Elect Director Garry K. McGuire For No EarthLink, Inc. ELNK 23-Apr-13 Management Elect Director Thomas E. Wheeler For No EarthLink, Inc. ELNK 23-Apr-13 Management Elect Director M. Wayne Wisehart For No EarthLink, Inc. ELNK 23-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No EarthLink, Inc. ELNK 23-Apr-13 Management Require Advance Notice for Shareholder Proposals/Nominations For No EarthLink, Inc. ELNK 23-Apr-13 Management Ratify Auditors For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director Steven L. Beal For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director Tucker S. Bridwell For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director Joseph E. Canon For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director David Copeland For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director F. Scott Dueser For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director Murray Edwards For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director Ron Giddiens For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director Tim Lancaster For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director Kade L. Matthews For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Elect Director Johnny E. Trotter For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Ratify Auditors For No First Financial Bankshares, Inc. FFIN 32020R109 23-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director Paul D. Bauer For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director Annabelle G. Bexiga For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director A. David Brown For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director John C. Burville For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director Joan M. Lamm-Tennant For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director Michael J. Morrissey For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director Gregory E. Murphy For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director Cynthia S. Nicholson For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director Ronald L. O'Kelley For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director William M. Rue For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Elect Director J. Brian Thebault For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Selective Insurance Group, Inc. SIGI 24-Apr-13 Management Ratify Auditors For No Signature Bank SBNY 82669G104 24-Apr-13 Management Elect Director Judith Huntington For No Signature Bank SBNY 82669G104 24-Apr-13 Management Elect Director Michael Pappagallo For No Signature Bank SBNY 82669G104 24-Apr-13 Management Elect Director John Tamberlane For No Signature Bank SBNY 82669G104 24-Apr-13 Management Ratify Auditors For No Signature Bank SBNY 82669G104 24-Apr-13 Management Amend Omnibus Stock Plan For No Signature Bank SBNY 82669G104 24-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No NorthWestern Corporation NWE 25-Apr-13 Management Elect Director Stephen P. Adik For No NorthWestern Corporation NWE 25-Apr-13 Management Elect Director Dorothy M. Bradley For No NorthWestern Corporation NWE 25-Apr-13 Management Elect Director E. Linn Draper, Jr. For No NorthWestern Corporation NWE 25-Apr-13 Management Elect Director Dana J. Dykhouse For No NorthWestern Corporation NWE 25-Apr-13 Management Elect Director Julia L. Johnson For No NorthWestern Corporation NWE 25-Apr-13 Management Elect Director Philip L. Maslowe For No NorthWestern Corporation NWE 25-Apr-13 Management Elect Director Denton Louis Peoples For No NorthWestern Corporation NWE 25-Apr-13 Management Elect Director Robert C. Rowe For No NorthWestern Corporation NWE 25-Apr-13 Management Ratify Auditors For No NorthWestern Corporation NWE 25-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No TreeHouse Foods, Inc. THS 89469A104 25-Apr-13 Management Elect Director George V. Bayly For No TreeHouse Foods, Inc. THS 89469A104 25-Apr-13 Management Elect Director Diana S. Ferguson For No TreeHouse Foods, Inc. THS 89469A104 25-Apr-13 Management Elect Director Gary D. Smith For No TreeHouse Foods, Inc. THS 89469A104 25-Apr-13 Management Ratify Auditors For No TreeHouse Foods, Inc. THS 89469A104 25-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Cleco Corporation CNL 12561W105 26-Apr-13 Management Elect Director Logan W. Kruger For No Cleco Corporation CNL 12561W105 26-Apr-13 Management ElectDirector Bruce A. Williamson For No Cleco Corporation CNL 12561W105 26-Apr-13 Management Ratify Auditors For No Cleco Corporation CNL 12561W105 26-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Cleco Corporation CNL 12561W105 26-Apr-13 Management Amend Bylaws to Eliminate Cumulative Voting and Declassify the Board For No Cleco Corporation CNL 12561W105 26-Apr-13 Management Eliminate Cumulative Voting For No Cleco Corporation CNL 12561W105 26-Apr-13 Share Holder Report on Sustainability For Yes GATX Corporation GMT 26-Apr-13 Management Elect Director Anne L. Arvia For No GATX Corporation GMT 26-Apr-13 Management Elect Director Ernst A. Haberli For No GATX Corporation GMT 26-Apr-13 Management Elect Director Brian A. Kenney For No GATX Corporation GMT 26-Apr-13 Management Elect Director Mark G. McGrath For No GATX Corporation GMT 26-Apr-13 Management Elect Director James B. Ream For No GATX Corporation GMT 26-Apr-13 Management Elect Director Robert J. Ritchie For No GATX Corporation GMT 26-Apr-13 Management Elect Director David S. Sutherland For No GATX Corporation GMT 26-Apr-13 Management Elect Director Casey J. Sylla For No GATX Corporation GMT 26-Apr-13 Management Elect Director Paul G. Yovovich For No GATX Corporation GMT 26-Apr-13 Management Ratify Auditors For No GATX Corporation GMT 26-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Home Properties, Inc. HME 30-Apr-13 Management Elect Director Stephen R. Blank For No Home Properties, Inc. HME 30-Apr-13 Management Elect Director Alan L. Gosule For No Home Properties, Inc. HME 30-Apr-13 Management Elect Director Leonard F. Helbig, III For No Home Properties, Inc. HME 30-Apr-13 Management Elect Director Thomas P. Lydon, Jr. For No Home Properties, Inc. HME 30-Apr-13 Management Elect Director Edward J. Pettinella For No Home Properties, Inc. HME 30-Apr-13 Management Elect Director Clifford W. Smith, Jr. For No Home Properties, Inc. HME 30-Apr-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Home Properties, Inc. HME 30-Apr-13 Management Ratify Auditors For No Calgon Carbon Corporation CCC 01-May-13 Management Elect Director J. Rich Alexander For No Calgon Carbon Corporation CCC 01-May-13 Management Elect Director Louis S. Massimo For No Calgon Carbon Corporation CCC 01-May-13 Management Elect Director Julie S. Roberts For No Calgon Carbon Corporation CCC 01-May-13 Management Elect Director Donald C. Templin For No Calgon Carbon Corporation CCC 01-May-13 Management Ratify Auditors For No Calgon Carbon Corporation CCC 01-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Elect Director Stephen E. Macadam For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Elect Director Thomas M. Botts For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Elect Director Peter C. Browning For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Elect Director B. Bernard Burns, Jr. For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Elect Director Diane C. Creel For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Elect Director Gordon D. Harnett For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Elect Director David L. Hauser For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Elect Director Wilbur J. Prezzano, Jr. For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Elect Director Kees van der Graaf For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No EnPro Industries, Inc. NPO 29355X107 01-May-13 Management Ratify Auditors For No Koppers Holdings Inc. KOP 50060P106 02-May-13 Management Elect Director David M. Hillenbrand For No Koppers Holdings Inc. KOP 50060P106 02-May-13 Management Elect Director Louis L. Testoni For No Koppers Holdings Inc. KOP 50060P106 02-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Koppers Holdings Inc. KOP 50060P106 02-May-13 Management Ratify Auditors For No Koppers Holdings Inc. KOP 50060P106 02-May-13 Share Holder Require a Majority Vote for the Election of Directors For Yes Barnes Group Inc. B 03-May-13 Management Elect Director John W. Alden For No Barnes Group Inc. B 03-May-13 Management Elect Director Francis J. Kramer For No Barnes Group Inc. B 03-May-13 Management Elect Director William J. Morgan For No Barnes Group Inc. B 03-May-13 Management Ratify Auditors For No Barnes Group Inc. B 03-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Barnes Group Inc. B 03-May-13 Management Declassify the Board of Directors For No Barnes Group Inc. B 03-May-13 Management Reduce Supermajority Vote Requirement For No Franklin Electric Co., Inc. FELE 03-May-13 Management Elect Director R. Scott Trumbull For No Franklin Electric Co., Inc. FELE 03-May-13 Management Elect Director Thomas L. Young For No Franklin Electric Co., Inc. FELE 03-May-13 Management Ratify Auditors For No Franklin Electric Co., Inc. FELE 03-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No THE BRINK'S COMPANY BCO 03-May-13 Management Elect Director Paul G. Boynton For No THE BRINK'S COMPANY BCO 03-May-13 Management Elect Director Murray D. Martin For No THE BRINK'S COMPANY BCO 03-May-13 Management Elect Director Ronald L. Turner For No THE BRINK'S COMPANY BCO 03-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No THE BRINK'S COMPANY BCO 03-May-13 Management Approve Omnibus Stock Plan For No THE BRINK'S COMPANY BCO 03-May-13 Management Ratify Auditors For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Elect Director Ronald L. Havner, Jr. For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Elect Director Joseph D. Russell, Jr. For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Elect Director Jennifer Holden Dunbar For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Elect Director James H. Kropp For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Elect Director Sara Grootwassink Lewis For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Elect Director Michael V. McGee For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Elect Director Gary E. Pruitt For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Elect Director Peter Schultz For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Ratify Auditors For No PS Business Parks, Inc. PSB 69360J107 06-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Argo Group International Holdings, Ltd. AGII G0464B107 07-May-13 Management Elect Director F. Sedgwick Browne For No Argo Group International Holdings, Ltd. AGII G0464B107 07-May-13 Management Elect Director Hector De Leon For No Argo Group International Holdings, Ltd. AGII G0464B107 07-May-13 Management Elect Director Kathleen A. Nealon For No Argo Group International Holdings, Ltd. AGII G0464B107 07-May-13 Management Elect Director John H. Tonelli For No Argo Group International Holdings, Ltd. AGII G0464B107 07-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Argo Group International Holdings, Ltd. AGII G0464B107 07-May-13 Management Approve Auditors and Authorize Board to Fix Their Remuneration For No Tower Group International, Ltd. TWGP 07-May-13 Management Elect Director Charles A. Bryan For No Tower Group International, Ltd. TWGP 07-May-13 Management Elect Director Robert S. Smith For No Tower Group International, Ltd. TWGP 07-May-13 Management Ratify Auditors For No Tower Group International, Ltd. TWGP 07-May-13 Management Amend Executive Incentive Bonus Plan For No Tower Group International, Ltd. TWGP 07-May-13 Management Approve Omnibus Stock Plan For No Tower Group International, Ltd. TWGP 07-May-13 Management Approve Omnibus Stock Plan For No Tower Group International, Ltd. TWGP 07-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No ValueClick, Inc. VCLK 92046N102 07-May-13 Management Elect Director James R. Zarley For No ValueClick, Inc. VCLK 92046N102 07-May-13 Management Elect Director David S. Buzby For No ValueClick, Inc. VCLK 92046N102 07-May-13 Management Elect Director Martin T. Hart For No ValueClick, Inc. VCLK 92046N102 07-May-13 Management Elect Director Jeffrey F. Rayport For No ValueClick, Inc. VCLK 92046N102 07-May-13 Management Elect Director James R. Peters For No ValueClick, Inc. VCLK 92046N102 07-May-13 Management Elect DirectorJames A. Crouthamel For No ValueClick, Inc. VCLK 92046N102 07-May-13 Management Elect Director John Giuliani For No ValueClick, Inc. VCLK 92046N102 07-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes j2 Global, Inc. JCOM 48123V102 07-May-13 Management Elect Director Douglas Y. Bech For No j2 Global, Inc. JCOM 48123V102 07-May-13 Management Elect Director Robert J. Cresci For No j2 Global, Inc. JCOM 48123V102 07-May-13 Management Elect Director W. Brian Kretzmer For No j2 Global, Inc. JCOM 48123V102 07-May-13 Management Elect Director Richard S. Ressler For No j2 Global, Inc. JCOM 48123V102 07-May-13 Management Elect Director Stephen Ross For No j2 Global, Inc. JCOM 48123V102 07-May-13 Management Elect Director Michael P. Schulhof For No j2 Global, Inc. JCOM 48123V102 07-May-13 Management Ratify Auditors For No j2 Global, Inc. JCOM 48123V102 07-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No j2 Global, Inc. JCOM 48123V102 07-May-13 Management Other Business Against Yes Education Realty Trust, Inc. EDR 28140H104 08-May-13 Management Elect Director Paul O. Bower For No Education Realty Trust, Inc. EDR 28140H104 08-May-13 Management Elect Director Monte J. Barrow For No Education Realty Trust, Inc. EDR 28140H104 08-May-13 Management Elect Director William J. Cahill, III For No Education Realty Trust, Inc. EDR 28140H104 08-May-13 Management Elect Director Randall L. Churchey For No Education Realty Trust, Inc. EDR 28140H104 08-May-13 Management Elect Director John L. Ford For No Education Realty Trust, Inc. EDR 28140H104 08-May-13 Management Elect Director Howard A. Silver For No Education Realty Trust, Inc. EDR 28140H104 08-May-13 Management Elect Director Wendell W. Weakley For No Education Realty Trust, Inc. EDR 28140H104 08-May-13 Management Ratify Auditors For No Education Realty Trust, Inc. EDR 28140H104 08-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Anixter International Inc. AXE 09-May-13 Management Elect Director Lord James Blyth For No Anixter International Inc. AXE 09-May-13 Management Elect Director Frederic F. Brace For No Anixter International Inc. AXE 09-May-13 Management Elect Director Linda Walker Bynoe For No Anixter International Inc. AXE 09-May-13 Management Elect Director Robert J. Eck For No Anixter International Inc. AXE 09-May-13 Management Elect Director Robert W. Grubbs For No Anixter International Inc. AXE 09-May-13 Management Elect Director F. Philip Handy For No Anixter International Inc. AXE 09-May-13 Management Elect Director Melvyn N. Klein For No Anixter International Inc. AXE 09-May-13 Management Elect Director George Munoz For No Anixter International Inc. AXE 09-May-13 Management Elect Director Stuart M. Sloan For No Anixter International Inc. AXE 09-May-13 Management Elect Director Matthew Zell For No Anixter International Inc. AXE 09-May-13 Management Elect Director Samuel Zell For No Anixter International Inc. AXE 09-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Anixter International Inc. AXE 09-May-13 Management Ratify Auditors For No Avista Corporation AVA 05379B107 09-May-13 Management Elect Director Erik J. Anderson For No Avista Corporation AVA 05379B107 09-May-13 Management Elect Director Kristianne Blake For No Avista Corporation AVA 05379B107 09-May-13 Management Elect Director Donald C. Burke For No Avista Corporation AVA 05379B107 09-May-13 Management Elect Director Rick R. Holley For No Avista Corporation AVA 05379B107 09-May-13 Management Elect Director John F. Kelly For No Avista Corporation AVA 05379B107 09-May-13 Management Elect Director Rebecca A. Klein For No Avista Corporation AVA 05379B107 09-May-13 Management Elect Director Scott L. Morris For No Avista Corporation AVA 05379B107 09-May-13 Management Elect Director Marc F. Racicot For No Avista Corporation AVA 05379B107 09-May-13 Management Elect Director Heidi B. Stanley For No Avista Corporation AVA 05379B107 09-May-13 Management Elect DirectorR. John Taylor For No Avista Corporation AVA 05379B107 09-May-13 Management Ratify Auditors For No Avista Corporation AVA 05379B107 09-May-13 Management Reduce Supermajority Vote Requirement for Certain Provisions For No Avista Corporation AVA 05379B107 09-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No PacWest Bancorp PACW 13-May-13 Management Elect Director Mark N. Baker For No PacWest Bancorp PACW 13-May-13 Management Elect Director Craig A. Carlson For No PacWest Bancorp PACW 13-May-13 Management Elect Director Stephen M. Dunn For No PacWest Bancorp PACW 13-May-13 Management Elect Director John M. Eggemeyer For No PacWest Bancorp PACW 13-May-13 Management Elect Director Barry C. Fitzpatrick For No PacWest Bancorp PACW 13-May-13 Management Elect Director George E. Langley For No PacWest Bancorp PACW 13-May-13 Management Elect Director Susan E. Lester For No PacWest Bancorp PACW 13-May-13 Management Elect Director Timothy B. Matz For No PacWest Bancorp PACW 13-May-13 Management Elect Director Arnold W. Messer For No PacWest Bancorp PACW 13-May-13 Management Elect Director Daniel B. Platt For No PacWest Bancorp PACW 13-May-13 Management Elect Director John W. Rose For No PacWest Bancorp PACW 13-May-13 Management Elect Director Robert A. Stine For No PacWest Bancorp PACW 13-May-13 Management Elect Director Matthew P. Wagner For No PacWest Bancorp PACW 13-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No PacWest Bancorp PACW 13-May-13 Management Ratify Auditors For No PacWest Bancorp PACW 13-May-13 Management Adjourn Meeting For No PacWest Bancorp PACW 13-May-13 Management Other Business Against Yes Healthcare Realty Trust Incorporated HR 14-May-13 Management Elect Director Edwin B. Morris III For No Healthcare Realty Trust Incorporated HR 14-May-13 Management Elect Director John Knox Singleton For No Healthcare Realty Trust Incorporated HR 14-May-13 Management Elect Director Roger O. West For No Healthcare Realty Trust Incorporated HR 14-May-13 Management Ratify Auditors For No Healthcare Realty Trust Incorporated HR 14-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Cardtronics, Inc. CATM 14161H108 15-May-13 Management Elect Director Steven A. Rathgaber For No Cardtronics, Inc. CATM 14161H108 15-May-13 Management Elect Director Mark Rossi For No Cardtronics, Inc. CATM 14161H108 15-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Cardtronics, Inc. CATM 14161H108 15-May-13 Management Ratify Auditors For No F.N.B. Corporation FNB 15-May-13 Management Elect Director William B. Campbell For No F.N.B. Corporation FNB 15-May-13 Management Elect Director James D. Chiafullo For No F.N.B. Corporation FNB 15-May-13 Management Elect Director Vincent J. Delie, Jr. For No F.N.B. Corporation FNB 15-May-13 Management Elect Director Laura E. Ellsworth For No F.N.B. Corporation FNB 15-May-13 Management Elect Director Robert B. Goldstein For No F.N.B. Corporation FNB 15-May-13 Management Elect Director Stephen J. Gurgovits For No F.N.B. Corporation FNB 15-May-13 Management Elect Director David J. Malone For No F.N.B. Corporation FNB 15-May-13 Management Elect Director D. Stephen Martz For No F.N.B. Corporation FNB 15-May-13 Management Elect Director Robert J. McCarthy, Jr. For No F.N.B. Corporation FNB 15-May-13 Management Elect Director Arthur J. Rooney, II For No F.N.B. Corporation FNB 15-May-13 Management Elect Director John W. Rose For No F.N.B. Corporation FNB 15-May-13 Management Elect Director John S. Stanik For No F.N.B. Corporation FNB 15-May-13 Management Elect Director William J. Strimbu For No F.N.B. Corporation FNB 15-May-13 Management Elect Director Earl K. Wahl, Jr. For No F.N.B. Corporation FNB 15-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No F.N.B. Corporation FNB 15-May-13 Management Ratify Auditors For No MINERALS TECHNOLOGIES INC. MTX 15-May-13 Management Elect Director Joseph C. Muscari For No MINERALS TECHNOLOGIES INC. MTX 15-May-13 Management Elect Director Barbara R. Smith For No MINERALS TECHNOLOGIES INC. MTX 15-May-13 Management Ratify Auditors For No MINERALS TECHNOLOGIES INC. MTX 15-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No United Stationers Inc. USTR 15-May-13 Management Elect Director Roy W. Haley For No United Stationers Inc. USTR 15-May-13 Management Elect Director Susan J. Riley For No United Stationers Inc. USTR 15-May-13 Management Elect Director Alexander M. Schmelkin For No United Stationers Inc. USTR 15-May-13 Management Elect Director Alex D. Zoglin For No United Stationers Inc. USTR 15-May-13 Management Ratify Auditors For No United Stationers Inc. USTR 15-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Zebra Technologies Corporation ZBRA 16-May-13 Management Elect Director Gerhard Cless For No Zebra Technologies Corporation ZBRA 16-May-13 Management Elect Director Michael A. Smith For No Zebra Technologies Corporation ZBRA 16-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Zebra Technologies Corporation ZBRA 16-May-13 Management Ratify Auditors For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director Richard M. Adams For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director Robert G. Astorg For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director W. Gaston Caperton, III For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director Lawrence K. Doll For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director Theodore J. Georgelas For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director F. T. Graff, Jr. For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director Douglas J. Leech For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director John M. McMahon For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director J. Paul McNamara For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director Mark R. Nesselroad For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director William C. Pitt, III For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director Donald L. Unger For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director Mary K. Weddle For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director Gary G. White For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Elect Director P. Clinton Winter, Jr. For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Ratify Auditors For No UNITED BANKSHARES, INC. UBSI 20-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No CARBO Ceramics Inc. CRR 21-May-13 Management Elect Director Sigmund L. Cornelius For No CARBO Ceramics Inc. CRR 21-May-13 Management Elect Director James B. Jennings For No CARBO Ceramics Inc. CRR 21-May-13 Management Elect Director Gary A. Kolstad For No CARBO Ceramics Inc. CRR 21-May-13 Management Elect Director H. E. Lentz, Jr. For No CARBO Ceramics Inc. CRR 21-May-13 Management Elect Director Randy L. Limbacher For No CARBO Ceramics Inc. CRR 21-May-13 Management Elect Director William C. Morris For No CARBO Ceramics Inc. CRR 21-May-13 Management Elect Director Robert S. Rubin For No CARBO Ceramics Inc. CRR 21-May-13 Management Ratify Auditors For No CARBO Ceramics Inc. CRR 21-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director Pamela G. Bailey For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director Anthony P. Bihl, III For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director Joseph W. Dziedzic For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director Thomas J. Hook For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director Rudy A. Mazzocchi For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director Kevin C. Melia For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director Joseph A. Miller, Jr. For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director Bill R. Sanford For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director Peter H. Soderberg For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Elect Director William B. Summers, Jr. For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Ratify Auditors For No Greatbatch, Inc. GB 39153L106 21-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Mid-America Apartment Communities, Inc. MAA 59522J103 21-May-13 Management Elect Director H. Eric Bolton, Jr. For No Mid-America Apartment Communities, Inc. MAA 59522J103 21-May-13 Management Elect Director Alan B. Graf, Jr. For No Mid-America Apartment Communities, Inc. MAA 59522J103 21-May-13 Management Elect Director Ralph Horn For No Mid-America Apartment Communities, Inc. MAA 59522J103 21-May-13 Management Elect Director Philip W. Norwood For No Mid-America Apartment Communities, Inc. MAA 59522J103 21-May-13 Management Elect Director W. Reid Sanders For No Mid-America Apartment Communities, Inc. MAA 59522J103 21-May-13 Management Elect Director William B. Sansom For No Mid-America Apartment Communities, Inc. MAA 59522J103 21-May-13 Management Elect Director Gary Shorb For No Mid-America Apartment Communities, Inc. MAA 59522J103 21-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Mid-America Apartment Communities, Inc. MAA 59522J103 21-May-13 Management Ratify Auditors For No Rush Enterprises, Inc. RUSHA 21-May-13 Management Elect Director W. Marvin Rush For No Rush Enterprises, Inc. RUSHA 21-May-13 Management Elect Director W.M. 'Rusty' Rush For No Rush Enterprises, Inc. RUSHA 21-May-13 Management Elect Director James C. Underwood For No Rush Enterprises, Inc. RUSHA 21-May-13 Management Elect Director Harold D. Marshall For No Rush Enterprises, Inc. RUSHA 21-May-13 Management Elect Director Thomas A. Akin For No Rush Enterprises, Inc. RUSHA 21-May-13 Management Elect Director Gerald R. Szczepanski For No Rush Enterprises, Inc. RUSHA 21-May-13 Management Ratify Auditors For No Sykes Enterprises, Incorporated SYKE 21-May-13 Management Elect Director Paul L. Whiting For No Sykes Enterprises, Incorporated SYKE 21-May-13 Management Elect Director Michael P. DeLong For No Sykes Enterprises, Incorporated SYKE 21-May-13 Management Elect Director Iain A. Macdonald For No Sykes Enterprises, Incorporated SYKE 21-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Sykes Enterprises, Incorporated SYKE 21-May-13 Management Ratify Auditors For No Flowers Foods, Inc. FLO 22-May-13 Management Elect Director Allen L. Shiver For No Flowers Foods, Inc. FLO 22-May-13 Management Elect Director Franklin L. Burke For No Flowers Foods, Inc. FLO 22-May-13 Management Elect Director George E. Deese For No Flowers Foods, Inc. FLO 22-May-13 Management Elect Director Manuel A. Fernandez For No Flowers Foods, Inc. FLO 22-May-13 Management Elect Director Melvin T. Stith For No Flowers Foods, Inc. FLO 22-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Flowers Foods, Inc. FLO 22-May-13 Management Ratify Auditors For No Blount International, Inc. BLT 23-May-13 Management Elect Director Robert E. Beasley, Jr. For No Blount International, Inc. BLT 23-May-13 Management Elect Director Ronald Cami For No Blount International, Inc. BLT 23-May-13 Management Elect Director Andrew C. Clarke For No Blount International, Inc. BLT 23-May-13 Management Elect Director Joshua L. Collins For No Blount International, Inc. BLT 23-May-13 Management Elect Director Nelda J. Connors For No Blount International, Inc. BLT 23-May-13 Management Elect Director Thomas J. Fruechtel For No Blount International, Inc. BLT 23-May-13 Management Elect Director E. Daniel James For No Blount International, Inc. BLT 23-May-13 Management Elect Director Harold E. Layman Withhold Yes Blount International, Inc. BLT 23-May-13 Management Elect Director David A. Willmott For No Blount International, Inc. BLT 23-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Blount International, Inc. BLT 23-May-13 Management Ratify Auditors For No The Cato Corporation CATO 23-May-13 Management Elect DirectorD. Harding Stowe For No The Cato Corporation CATO 23-May-13 Management Elect Director Edward I. Weisiger, Jr. For No The Cato Corporation CATO 23-May-13 Management Approve Omnibus Stock Plan For No The Cato Corporation CATO 23-May-13 Management Approve Qualified Employee Stock Purchase Plan For No The Cato Corporation CATO 23-May-13 Management Ratify Auditors For No The Cato Corporation CATO 23-May-13 Management Other Business Against Yes BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Elect Director Alan D. Gold For No BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Elect Director Daniel M. Bradbury For No BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Elect Director Barbara R. Cambon For No BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Elect Director Edward A. Dennis For No BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Elect Director Richard I. Gilchrist For No BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Elect Director Gary A. Kreitzer For No BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Elect Director Theodore D. Roth For No BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Elect Director M. Faye Wilson For No BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Ratify Auditors For No BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes BioMed Realty Trust, Inc. BMR 09063H107 29-May-13 Management Amend Omnibus Stock Plan For No Diodes Incorporated DIOD 29-May-13 Management Elect Director C.H. Chen For No Diodes Incorporated DIOD 29-May-13 Management Elect Director Michael R. Giordano For No Diodes Incorporated DIOD 29-May-13 Management Elect Director L.P. Hsu For No Diodes Incorporated DIOD 29-May-13 Management Elect Director Keh-Shew Lu For No Diodes Incorporated DIOD 29-May-13 Management Elect Director Raymond Soong For No Diodes Incorporated DIOD 29-May-13 Management Elect Director John M. Stich For No Diodes Incorporated DIOD 29-May-13 Management Elect Director Michael K.C. Tsai For No Diodes Incorporated DIOD 29-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Diodes Incorporated DIOD 29-May-13 Management Approve Omnibus Stock Plan For No Diodes Incorporated DIOD 29-May-13 Management Ratify Auditors For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Elect Director Michael A. Coke For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Elect Director Lammot J. du Pont For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Elect Director Thomas D. Eckert For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Elect Director Hossein Fateh For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Elect Director Jonathan G. Heiliger For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Elect Director Frederic V. Malek For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Elect Director John T. Roberts, Jr. For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Elect Director John H. Toole For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No DuPont Fabros Technology, Inc. DFT 26613Q106 30-May-13 Management Ratify Auditors For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Elect Director Earl E. Congdon For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Elect Director David S. Congdon For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Elect Director John R. Congdon For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Elect Director J. Paul Breitbach For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Elect Director John R. Congdon, Jr. For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Elect Director Robert G. Culp, III For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Elect Director John D. Kasarda For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Elect Director Leo H. Suggs For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Elect Director D. Michael Wray For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Old Dominion Freight Line, Inc. ODFL 31-May-13 Management Amend Executive Incentive Bonus Plan For No G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Morris Goldfarb For No G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Sammy Aaron For No G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Thomas J. Brosig For No G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Alan Feller For No G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Jeffrey Goldfarb For No G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Laura Pomerantz Withhold Yes G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Allen Sirkin For No G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Willem van Bokhorst Withhold Yes G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Cheryl Vitali Withhold Yes G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Elect Director Richard White Withhold Yes G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes G-III Apparel Group, Ltd. GIII 36237H101 04-Jun-13 Management Ratify Auditors For No GulfMark Offshore, Inc. GLF 04-Jun-13 Management Elect Director Peter I. Bijur For No GulfMark Offshore, Inc. GLF 04-Jun-13 Management Elect Director David J. Butters For No GulfMark Offshore, Inc. GLF 04-Jun-13 Management Elect Director Brian R. Ford For No GulfMark Offshore, Inc. GLF 04-Jun-13 Management Elect Director Sheldon S. Gordon For No GulfMark Offshore, Inc. GLF 04-Jun-13 Management Elect Director Quintin V. Kneen For No GulfMark Offshore, Inc. GLF 04-Jun-13 Management Elect Director Robert B. Millard For No GulfMark Offshore, Inc. GLF 04-Jun-13 Management Elect Director Rex C. Ross For No GulfMark Offshore, Inc. GLF 04-Jun-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No GulfMark Offshore, Inc. GLF 04-Jun-13 Management Ratify Auditors For No American Equity Investment Life Holding Company 06-Jun-13 Management Elect Director Alexander M. Clark For No American Equity Investment Life Holding Company 06-Jun-13 Management Elect Director John M. Matovina For No American Equity Investment Life Holding Company 06-Jun-13 Management Elect Director Gerard D. Neugent For No American Equity Investment Life Holding Company 06-Jun-13 Management Approve Non-Employee Director Omnibus Stock Plan For No American Equity Investment Life Holding Company 06-Jun-13 Management Approve Executive Incentive Bonus Plan For No American Equity Investment Life Holding Company 06-Jun-13 Management Ratify Auditors For No American Equity Investment Life Holding Company 06-Jun-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Progress Software Corporation PRGS 06-Jun-13 Management Elect Director Barry N. Bycoff For No Progress Software Corporation PRGS 06-Jun-13 Management Elect Director John R. Egan For No Progress Software Corporation PRGS 06-Jun-13 Management Elect Director Ram Gupta For No Progress Software Corporation PRGS 06-Jun-13 Management Elect Director Charles F. Kane For No Progress Software Corporation PRGS 06-Jun-13 Management Elect Director David A. Krall For No Progress Software Corporation PRGS 06-Jun-13 Management Elect Director Michael L. Mark For No Progress Software Corporation PRGS 06-Jun-13 Management Elect Director Philip M. Pead For No Progress Software Corporation PRGS 06-Jun-13 Management Amend Omnibus Stock Plan For No Progress Software Corporation PRGS 06-Jun-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation For No Progress Software Corporation PRGS 06-Jun-13 Management Ratify Auditors For No Vocus, Inc. VOCS 92858J108 07-Jun-13 Management Elect Director Gary Greenfield For No Vocus, Inc. VOCS 92858J108 07-Jun-13 Management Elect Director Robert Lentz Withhold Yes Vocus, Inc. VOCS 92858J108 07-Jun-13 Management Ratify Auditors For No Vocus, Inc. VOCS 92858J108 07-Jun-13 Management Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date August 1, 2013 * Print the name and title of each signing officer under his or her signature.
